UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 10-K/A (AMENDMENT NO. 3 ) ————— (Mark One) ý ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE OF 1934 For the fiscal year ended December31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE OF 1934 For the transition period from to Commission file number: 000-31497 ————— CHINA LOGISTICS GROUP, INC. (Name of registrant as specified in its charter) ————— Florida 65-1001686 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7300 Alondra Boulevard, Suite 108, Paramount, California 90723 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (562) 408-3888 Securities registered under Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section12(g) of the Exchange Act: Common stock, par value $0.001 per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
